                               IN THE UNITED STATES DISTRIC COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                                )   Chapter 11
                                                                      )
W. R. GRACE & CO., et al.,1                                           )   Case No. 01-01139 (AMC)
                                                                      )   (Jointly Administered)
                             Reorganized Debtor.                      )   BAP Case no. 21-00016
                                                                      )
                                                                      )
GARY S. SMOLKER                                                       )
                             Appellant,                               )
                                                                      )
v.                                                                    )   C.A. no. 21-460-LPS
                                                                      )
W. R. GRACE & CO., et al.,                                            )
                                                                      )
                             Appellee                                 )
                                                                      )

                                          CERTIFICATE OF SERVICE


                   I, James E. O’Neill, hereby certify that on the 20th day of July, 2021, I caused a

copy of the following document to be served on the individuals on the attached service list in the

manner indicated:


        Motion for Entry of Order Dismissing Gary S. Smolker’s Appeal of Bankruptcy
         Court Order Canceling Hearing;
        Appendix in Support of Motion for Entry of Order Dismissing Gary S. Smolker’s
         Appeal of Bankruptcy Court Order Canceling Hearing



                                                             /s/ James E. O’Neill
                                                             James E. O’Neill (Bar No. 4042)




     1   W. R. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or “Grace”, also referred to herein as the “Appellee”) is the
sole remaining “Reorganized Debtor,” and Case No. 01-1139 is the sole remaining open chapter 11 case.




DOCS_DE:234543.3 91100/001
WR Grace & Co., et al. Gary Smolker
Email/Overnight Service List
Case No. 01-1139 (AMC)
Document No. 232423.2
01 – Overnight Delivery
01- Email


OVERNIGHT DELIVERY
Gary S. Smolker
16055 Ventura Blvd., Suite 525
Encino, CA 91436-2609
Email: GSmolker@aol.com
